In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00125-CR



             ILESTER CARTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 39661-B




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Ilester Carter appeals from his conviction on his open plea of guilty to leaving the scene

of an automobile accident that involved an injury. TEX. TRANSP. CODE ANN. § 550.021(c)(2)

(West 2011). The court admonished Carter orally and in writing, heard evidence of the event,

and accepted his judicial confession. Carter testified about a number of matters. After hearing

argument by the State and defense counsel, the trial court sentenced Carter to three years’

confinement.

       Carter’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, identifying possible issues, but explaining why they cannot succeed.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced, thus complying with his responsibilities. See

Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1981); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       On September 21, 2012, counsel mailed a copy of the brief, a motion to withdraw, and a

letter to Carter informing Carter of his right to file a pro se response and review the record.

Neither a response nor any request by Carter for additional time in which to prepare a response

has been filed. We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We therefore agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).


                                               2
         We affirm the judgment of the trial court. 1



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            December 3, 2012
Date Decided:              December 20, 2012

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from either the date of this opinion or
the date the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                           3